             Case 3:19-cr-00740-AJB Document 62 Filed 08/03/20 PageID.208 Page 1 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                 (For Offenses Committed On or After November 1, 1987)
            JUSTIN ALEXANDER ROBERTS (1)
                                                                         Case Number: 3:19-CR-00740-AJB

                                                                      HOLLY SULLIVAN, FEDERAL DEFENDERS
                                                                      Defendant’s Attorney
USM Number                         73824-298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)            1s, 2s-11s, 12s-14s OF THE SUPERSEDING INFORMATION

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                   Count
18:922(G)(1); 18:924(D)(1), 981(A)(1)(C); 28:2461(C)- Felon In Possession Of A Firearm;
Criminal Forfeiture                                                                                                       1s
18:1951; 18:924(D)(1), 981(A)(1)(C); 28:2461(C) - Interference With Commerce By Robbery;                                2s-11s
Criminal Forfeiture
18:924(c); 18:924(d)(1), 981(a)(1)(C); 28:2461(c) - Brandishing a Firearm During and in Relation
to a Crime of Violence; Criminal Forfeiture to a Crime of Violence; Criminal Forfeiture                                 12s-14s
    The defendant is sentenced as provided in pages 2 through                   5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s) REMAINING                                            are         dismissed on the motion of the United States.

☒ Assessment : $1,400.00 - IMPOSED


☐ JVTA Assessment*: $
  -
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ Fine waived                  ☒ Forfeiture pursuant to order filed               2/25/2020                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      AUGUST 3, 2020
                                                                      Date of Imposition of Sentence



                                                                      HON. ANTHONY J. BATTAGLIA
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-00740-AJB Document 62 Filed 08/03/20 PageID.209 Page 2 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JUSTIN ALEXANDER ROBERTS (1)                                            Judgment - Page 2 of 6
CASE NUMBER:              3:19-CR-00740-AJB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 COUNT 1s-11s: 60 MONTHS AS TO EACH COUNT CONCURRENT TO EACH OTHER FOR A TOTAL OF 60
 MONTHS; COUNTS 12s-14s: 84 MONTHS AS TO EACH COUNT WITH EACH COUNT TO RUN CONSECUTIVE
 EACH OTHER FOR A TOTAL OF 252 MONTHS. TOTAL SENTENCE AS TO ALL COUNTS 312 MONTHS.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☒     The court makes the following recommendations to the Bureau of Prisons:
          - PLACEMENT DESIGNATION TO THE WESTERN REGION SPECIFICALLY FCI
              TERMINATE ISLAND TO FACILITE RDAP, CO-OCCURRING DISORDER PROGRAM,
              AND TO FACILITY FAMILY VISITS
          - DESIGNATION TO THE BOP DRUG AND ALCOHOL TREATMENT PROGRAM (RDAP)

 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                            A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                      , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3:19-CR-00740-AJB
              Case 3:19-cr-00740-AJB Document 62 Filed 08/03/20 PageID.210 Page 3 of 6
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               JUSTIN ALEXANDER ROBERTS (1)                                                Judgment - Page 3 of 6
   CASE NUMBER:             3:19-CR-00740-AJB

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of: COUNT 1s-14s: FIVE (5) WITH
ALL COUNTS TO RUN CONCURRENT TO EACH OTHER FOR A TOTAL OF FIVE (5) YEARS
                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☒The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:19-CR-00740-AJB
             Case 3:19-cr-00740-AJB Document 62 Filed 08/03/20 PageID.211 Page 4 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JUSTIN ALEXANDER ROBERTS (1)                                                           Judgment - Page 4 of 6
 CASE NUMBER:                3:19-CR-00740-AJB


                                   STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.


                                                                                                                    3:19-CR-00740-AJB
           Case 3:19-cr-00740-AJB Document 62 Filed 08/03/20 PageID.212 Page 5 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              JUSTIN ALEXANDER ROBERTS (1)                                          Judgment - Page 5 of 6
CASE NUMBER:            3:19-CR-00740-AJB

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.

     2. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
        necessary by the probation officer. Such program may include group sessions led by a counselor, or
        participation in a program administered by the probation office. May be required to contribute to the costs
        of services rendered in an amount to be determined by the probation officer, based on ability to pay.

     3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.

     4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     5. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition.

        An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the
        offender has violated a condition of his supervision and that the areas to be searched contain evidence of
        this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     6. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
        120 days (non-punitive).


//




                                                                                             3:19-CR-00740-AJB
           Case 3:19-cr-00740-AJB Document 62 Filed 08/03/20 PageID.213 Page 6 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             JUSTIN ALEXANDER ROBERTS (1)                                         Judgment - Page 6 of 6
CASE NUMBER:           3:19-CR-00740-AJB

                                           RESTITUTION

The defendant shall pay restitution in the amount of   $27,689.10           unto the United States of America.


Pay restitution in the amount of $27,689.10 through the Clerk, U. S. District Court Clerk of the Court, Southern
District of California,333 West Broadway, Suite 420, San Diego, CA 92101. Payment of restitution shall be
forthwith. During any period of incarceration, the defendant shall pay restitution through the Inmate Financial
Responsibility Program at the rate of 50% of the defendant’s income, or $25.00 per quarter, whichever is
greater. To commence four months following Defendant’s release from custody, Defendant shall pay restitution
at the rate of the greater of $240.00 per month or 25% of defendant’s gross income, subject to modification
upon further agreement of the parties or order of the Court. This payment schedule does not foreclose the
United States from exercising all legal actions, remedies, and process available to collect the restitution
judgment, including but not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(1)(A). The Court
has determined that Defendant does not have the ability to pay interest. The interest requirement is waived
pursuant to 18 U.S.C. 3612(f)(3)(A). Until restitution has been paid, Defendant shall notify the Clerk of the
Court and the United States Attorney’s Office of any change in Defendant’s economic circumstances that
might affect Defendant’s ability to pay restitution no later than thirty days after the change occurs. Until
restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney’s
Office of any change in the defendant’s mailing or residence address, no later than thirty (30) days after the
change occurs.

 VICTIM                               ADDRESS                              AMOUNT
 Walmart                              300 North Second St.                 $13,737.00
                                      El Cajon, California
 Walmart                              8810 Grossmont Blvd.                 $1,550.00
                                      La Mesa, California
 Fred Loya Insurance Co.              8333 Clairemont Mesa Blvd.           $75.00
                                      San Diego, California
 Fred Loya Insurance Co.              4120 Clairemont Mesa Blvd.           $200.00
                                      San Diego, California
 Fred Loya Insurance Co.              342 North Second St.                 $517.10
                                      El Cajon, California
 Yogurtland                           6165 El Cajon Blvd.                  $166.00
                                      San Diego, California
 Walmart                              3382 Murphy Canyon Road              $5,591.00
                                      San Diego, California
 7-11                                 3385 Sandrock Road                   $20.00
                                      San Diego, California
 Walmart                              13425 Community Road                 $5,833.00
                                      Poway, California




                                                                                            3:19-CR-00740-AJB
